DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 08/06/2020 and 06/09/2021 and reviewed by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 124.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 121.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 9, and 17 objected to because of the following informalities: 
In claims 1, 9, and 17, the recited limitation “requesting the autonomous vehicle provide service on the route” appears to a typographical/grammatical error and should be “requesting the to provide service on the route”. Appropriate correction is required.
In claim 4, the recited limitation “the method further comprising” appears to a typographical/grammatical error and should be “and the method further comprising”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recited limitation “an autonomous vehicle” in line 2 is indefinite. It is unclear to the examiner if this is referring to the autonomous vehicle recited previously or a new autonomous vehicle.
In claim 2, the recited limitation “remote assistance” in lines 2-3 is indefinite. It is unclear to the examiner if this is referring to the remote assistance recited previously in claim 1 or a different remote assistance.
In claim 3, the recited limitation “remote assistance” in line 3 is indefinite. It is unclear to the examiner if this is referring to the remote assistance recited previously in claim 1 or a different remote assistance.
In claim 4, the recited limitation “the location” in line 2 is indefinite. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the recited limitation “remote assistance” in line 3 is indefinite. It is unclear to the examiner if this is referring to the remote assistance recited previously in claim 1 or a different remote assistance.
In claim 9, the recited limitation “an autonomous vehicle” in line 5 is indefinite. It is unclear to the examiner if this is referring to the autonomous vehicle recited previously or a new autonomous vehicle.
In claim 10, the recited limitation “remote assistance” in lines 2-3 is indefinite. It is unclear to the examiner if this is referring to the remote assistance recited previously in claim 1 or a different remote assistance.
In claim 11, the recited limitation “remote assistance” in line 2 is indefinite. It is unclear to the examiner if this is referring to the remote assistance recited previously in claim 1 or a different remote assistance.
In claim 12, the recited limitation “the location” in line 2 is indefinite. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the recited limitation “remote assistance” in line 3 is indefinite. It is unclear to the examiner if this is referring to the remote assistance recited previously in claim 1 or a different remote assistance.
In claim 17, the recited limitation “an autonomous vehicle” in line 4 is indefinite. It is unclear to the examiner if this is referring to the autonomous vehicle recited previously or a new autonomous vehicle.
In claim 18, the recited limitation “remote assistance” in lines 3-4 is indefinite. It is unclear to the examiner if this is referring to the remote assistance recited previously in claim 1 or a different remote assistance.
In claim 19, the recited limitation “remote assistance” in line 2 is indefinite. It is unclear to the examiner if this is referring to the remote assistance recited previously in claim 1 or a different remote assistance.
In claim 20, the recited limitation “the location” in line 3 is indefinite. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the recited limitation “remote assistance” in line 3 is indefinite. It is unclear to the examiner if this is referring to the remote assistance recited previously in claim 1 or a different remote assistance.
Claims 5-8 and 13-16 are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at origin and destination location data could apply (generate) a route between an origin location and destination with defined waypoints. The mere nominal recitation in claims 9 and 17 that 
This judicial exception is not integrated into a practical application. Claim 1 recite the additional limitations of; receiving, from the autonomous vehicle, a request for remote assistance with servicing the route; requesting the autonomous vehicle provide service on the route; and providing input to the autonomous vehicle defining a change in a control setting of the autonomous vehicle in response to the request. Claim 9 recites the additional limitations of receiving, from the autonomous vehicle, a request for remote assistance with servicing the route; and providing input to the autonomous vehicle defining a change in a control setting of the autonomous vehicle in response to the request; a system, hardware processing circuitry; one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations. Claim 17 recites the additional limitations of receiving, from the autonomous vehicle, a request for remote assistance with servicing the route; and providing input to the autonomous vehicle defining a change in a control setting of the autonomous vehicle in response to the request; a computer readable storage medium, and a hardware processing circuitry. The receiving and requesting steps are recited at a high level of generality (i.e.as a general means of gathering data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The providing input step is recited at a high level of generality (i.e., as a general action or change taken based on results of receiving/requesting steps). Moreover, the additional limitations of an autonomous vehicle, a system, hardware processing circuitry; one or more hardware memories, and a computer readable storage medium are recited at a high level of 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the generating steps are performed using anything other than conventional components.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-8, 10-16, and 18-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claims 17-20 are directed to a computer readable storage medium which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9-11, 13, and 17-19 are rejected under 35 U.S.C 102(a)(2) as being anticipated by Cheng et al (US20190354111). 
With respect to claim 1, Cheng et al teaches a method for controlling an autonomous vehicle (see at least [abstract]), comprising: generating a route for an autonomous vehicle (see at least [0024] and [0026]), the route defining waypoints between an origin location and a destination location (see at least [0008-0009], [0024], [0026], [0030- 0031], [0052], and [0068-0070], Cheng et al teaches acquiring wireless network performance to predict wireless network performance at future locations of the autonomous vehicle which may also require Remote assistance, furthermore, Cheng et al teaches accessing wireless network performance with predefined remote operator locations on a route of a geographic region, such as railroads, school zones, or difficult driving scenarios.); requesting the autonomous vehicle provide service on the route (see at least [0015-0016], [0054], and [0068-0069]); receiving, from the autonomous vehicle, a request for remote assistance with servicing the route (see at least [0011], [0015], [0052], [0054-0055], and [0069]); and providing input to the autonomous vehicle defining a change in a control setting of the autonomous vehicle in response to the request (see at least [0011], [0015], [0052], and [0069]).
With respect to claim 2, Cheng et al teaches wherein the route is generated to indicate a location within the route that requires remote assistance for the autonomous vehicle (see at least [0011], [0015], [0052], [0054-0055], and [0068-0069]), and wherein the request for remote assistance indicates the autonomous vehicle is proximate to the location (see at least [0009] and [0045]).
With respect to claim 3, Cheng et al teaches wherein the autonomous vehicle is configured to generate the request for remote assistance in response to a motion plan confidence value meeting a criterion (see at least [0019], [0020], and [0047]).
With respect to claim 5, Cheng et al teaches receiving second input from an operator console, wherein the input is provided to the autonomous vehicle based on the second input (see at least [0015-0016], and [0052]).
With respect to claim 9, Cheng et al teaches a system for controlling an autonomous vehicle, comprising (see at least [abstract]): hardware processing circuitry; one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising (see at least [0080]): generating a route for an autonomous vehicle (see at least [0024] and [0026]), the route defining waypoints between an origin location and a destination location requesting the autonomous vehicle provide service on the route location (see at least [0008-0009], [0015-0016], [0024], [0026], [0030- 0031], [0052], [0054], and [0068-0070]), receiving, from the autonomous vehicle, a request for remote assistance with servicing the route (see at least [0011], [0015], [0052], [0054-0055], and [0069]); and providing input to the autonomous vehicle defining a change in a control setting of the autonomous vehicle in response to the request (see at least [0011], [0015], [0052], and [0069]).
With respect to claim 10, Cheng et al teaches wherein the route is generated to indicate a location within the route that requires remote assistance for the autonomous vehicle (see at least [0011], [0015], [0052], [0054-0055], and [0068-0069]), and wherein the request for remote assistance indicates the autonomous vehicle is proximate to the location (see at least [0009] and [0045]).
With respect to claim 11, Cheng et al teaches wherein the autonomous vehicle is configured to generate the request for remote assistance in response to a motion plan confidence value meeting a criterion (see at least [0019], [0020], and [0047]).
With respect to claim 13, Cheng et al teaches receiving second input from an operator console, wherein the input is provided to the autonomous vehicle based on the second input (see at least [0015-0016], and [0052]).
With respect to claims 17-19, please see the rejection above with respect to claims 9-11 which are commensurate in scope with claims 17-19, with claims 9-11 are directed to a system for controlling an autonomous vehicle and claims 17-19 being drawn to a corresponding computer readable storage medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 4, 6-8, 12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US20190354111) in view of Kinoshita (US20200282980). 
With respect to claim 4, Cheng et al do not specifically teach wherein the autonomous vehicle is of a particular type, the method further comprising identifying the location within the route that requires remote assistance for the autonomous vehicle based on the particular type. Kinoshita teaches wherein the autonomous vehicle is of a particular type (see at least [0070-0073]), the method further comprising identifying the location within the route that requires remote assistance for the autonomous vehicle based on the particular type (see at least [0070-0073]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cheng et al to incorporate the teachings of Kinoshita wherein the autonomous vehicle is of a particular type, the method further comprising identifying the location within the route that requires remote assistance for the autonomous vehicle based on the particular type. This would be done to provide efficient and cost-effective solution for different situations in which remote control is requested (see Kinoshita para 0001 and 0004-0005).
With respect to claim 6, Cheng et al teaches receiving data derived from an on-board sensor of the autonomous vehicle (see at least [0012-0013], [0048], and [0052]). However, Cheng et al do not specifically teach displaying the data 
Kinoshita displaying the data on an electronic display proximate to the operator console (see at least [0087-0089] and [Fig. 4]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cheng et al to incorporate the teachings of Kinoshita for displaying the data on an electronic display proximate to the operator console. This would be done to provide efficient and cost-effective solution for different situations in which remote control is requested (see Kinoshita para 0001 and 0004-0005).
With respect to claim 7, Cheng et al teaches wherein the received data is derived from a visual camera on-board the autonomous vehicle (see at least [0013], [0015-0016], and [0025]).
With respect to claim 8, Cheng et al do not specifically teach providing a command to the autonomous vehicle to release it from remote control, wherein the autonomous vehicle is configured to continue autonomous navigation of the route in response to the release command. Kinoshita teaches providing a command to the autonomous vehicle to release it from remote control (see at least [0079]), wherein the autonomous vehicle is configured to continue autonomous navigation of the route in response to the release command (see at least [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cheng et al to incorporate the teachings of Kinoshita for providing a command to the autonomous vehicle to release it from remote control, wherein the autonomous vehicle is configured to continue 
With respect to claim 12, Cheng et al do not specifically teach wherein the autonomous vehicle is of a particular type, the method further comprising identifying the location within the route that requires remote assistance for the autonomous vehicle based on the particular type. Kinoshita teaches wherein the autonomous vehicle is of a particular type (see at least [0070-0073]), the method further comprising identifying the location within the route that requires remote assistance for the autonomous vehicle based on the particular type (see at least [0070-0073]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cheng et al to incorporate the teachings of Kinoshita wherein the autonomous vehicle is of a particular type, the method further comprising identifying the location within the route that requires remote assistance for the autonomous vehicle based on the particular type. This would be done to provide efficient and cost-effective solution for different situations in which remote control is requested (see Kinoshita para 0001 and 0004-0005).
With respect to claim 14, Cheng et al teaches receiving data derived from an on-board sensor of the autonomous vehicle (see at least [0012-0013], [0048], and [0052]). However, Cheng et al do not specifically teach displaying the data on an electronic display proximate to the operator console. Kinoshita displaying the data on an electronic display proximate to the operator console (see at least [0087-0089] and [Fig. 4]). 
Cheng et al to incorporate the teachings of Kinoshita for displaying the data on an electronic display proximate to the operator console. This would be done to provide efficient and cost-effective solution for different situations in which remote control is requested (see Kinoshita para 0001 and 0004-0005).
With respect to claim 15, Cheng et al teaches wherein the received data is derived from a visual camera on-board the autonomous vehicle (see at least [0013], [0015-0016], and [0025]).
With respect to claim 16, Cheng et al do not specifically teach providing a command to the autonomous vehicle to release it from remote control, wherein the autonomous vehicle is configured to continue autonomous navigation of the route in response to the release command. Kinoshita teaches providing a command to the autonomous vehicle to release it from remote control (see at least [0079]), wherein the autonomous vehicle is configured to continue autonomous navigation of the route in response to the release command (see at least [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cheng et al to incorporate the teachings of Kinoshita for providing a command to the autonomous vehicle to release it from remote control, wherein the autonomous vehicle is configured to continue autonomous navigation of the route in response to the release command. This would be done to provide efficient and cost-effective solution for different situations in which remote control is requested (see Kinoshita para 0001 and 0004-0005).
With respect to claim 20, please see the rejection above with respect to claim 12 which is commensurate in scope with claim 20, with claim 12 directed to a system for controlling an autonomous vehicle and claim 20 being drawn to a corresponding computer readable storage medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ABDALLA A KHALED/Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667